Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Agreement”) by and between  Partner Reinsurance
Company of the U.S. , a company incorporated under the laws of Delaware (the
“Company”), and Theodore C. Walker (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to memorialize the terms of employment of the
Executive as President and Chief Executive Officer of the Company; and
 
WHEREAS, the Executive is willing to serve the Company on the terms and
conditions herein provided.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 1.           EMPLOYMENT
 
The Company agrees to employ the Executive and the Executive agrees to
serve  the Company on the terms and conditions set forth herein.
 
 2.           EFFECTIVE DATE
 
This Agreement shall be effective, and the Executive’s employment as
contemplated hereunder shall commence, as of January 1, 2009 (the “Effective
Date”).
 
 3.           POSITION AND DUTIES
 
 
(a)
The Executive shall serve as President and Chief Executive Officer of Partner
Reinsurance Company of the U.S. and shall report initially to the Deputy
Chairman of Partner Reinsurance Company of the U.S. and thereafter, to the Chief
Executive Officer of PartnerRe Ltd. (the “CEO”). The Executive shall perform
such duties and exercise such supervision and powers over and with regard to the
business of the Company as are consistent with such positions, as well as such
other reasonable duties and services consistent with such position with a
multi-national reinsurance company and as may be prescribed from time to time by
the CEO. The Executive’s performance of any duties and responsibilities shall be
conducted in a manner consistent with all Company policies and any other
reasonable guidelines provided to the Executive by the CEO.

 
 
(b)
Except during customary vacation periods and periods of illness, the Executive
shall, during his employment hereunder, devote substantially his full business
time and attention to the performance of services for the Company. The Company
hereby acknowledges that the Executive shall be permitted to devote a reasonable
amount of his business time, consistent with his duties to the Company and with

 
 

--------------------------------------------------------------------------------


 

    the prior consent of the CEO, to (a) the management of personal and family
investments, (b) serving on the board of directors and/or acting as an officer
of any not-for-profit entities that are not engaged in businesses similar to the
Company or (c) serving on the board of directors of any private or public
companies that are not engaged in businesses similar to the Company; provided
that such activities do not materially affect the duties of the Executive

 
 4.           PLACE OF PERFORMANCE
 
In connection with the Executive’s employment by the Company, the Executive
shall generally perform his duties in Greenwich, Connecticut, except for
reasonably necessary travel on business and in connection with the performance
of his duties hereunder, or may perform his duties hereunder at such places as
are mutually agreed upon with the CEO.
 
 5.           COMPENSATION AND RELATED MATTERS
 
(a)
Base Salary. During the term of this Agreement, the Company shall pay to the
Executive a base salary at an aggregate initial rate as further detailed in the
attached Schedule, which shall be approved by the Compensation Committee of
PartnerRe Ltd.’s Board of Directors (the “Compensation Committee”) (which
salary, as adjusted from time to time, is referred to herein as “Base Salary”).
The Base Salary shall be paid in equal installments in accordance with normal
payroll practices of the Company but not less frequently than bi-monthly. Base
Salary may be increased (but not decreased) annually at the discretion of the
Compensation Committee. Base Salary payments (including any increased Base
Salary payments) hereunder shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment hereunder shall in any way limit or reduce the obligation of the Company
to pay the Executive’s Base Salary hereunder.

 
 
(b)
Annual Incentive. During the term of the Executive’s employment hereunder, the
Executive will be eligible to receive annual incentive compensation in an amount
for PartnerRe’s fiscal year determined in the sole discretion of the
Compensation Committee in accordance with PartnerRe’s Annual Incentive
Guidelines (the “Annual Incentive”). The Executive’s target Annual Incentive as
a percentage of his Base Salary is set forth on the attached Schedule (the
“Target Annual Incentive”).

 
 
(c)
Equity. The Executive will be eligible to participate in the equity plans of
PartnerRe Ltd. (the “Plans”). The Executive shall receive equity awards at the
sole discretion of the Compensation Committee and in accordance with, and
subject to, the terms of the Plans and any agreement executed by the Executive
in connection therewith (any such agreement, an “Equity Award Agreement”).

 
 
2

--------------------------------------------------------------------------------


 
 
(d)
Expenses.  During the term of this Agreement, the Executive shall be entitled to
receive prompt reimbursement from the Company of all reasonable expenses
incurred by the Executive in promoting the business of  the Company and in
performing services hereunder, including all expenses of travel and
entertainment and living expenses while away from home on business or at the
request of, or in the service of the Company; provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company, as applicable, from time to time.

 
 
(e)
Benefit Plans.  During the term of this Agreement, the Executive shall be
eligible to participate in all of the applicable benefit plans and perquisite
programs of  the Company that are available to other executives of  the Company,
as applicable, on the same terms as such other executives (“Benefit
Plans”).  The Company may at any time or from time to time amend, modify,
suspend or terminate any employee benefit plan, program or arrangement so long
as such amendment, modification, suspension or termination affects all
executives similarly. A list of the current Benefit Plans, in which the
Executive is eligible to participate is set forth on the attached Schedule.



 6.           TERMINATION
 
The Executive’s employment hereunder may be terminated under the following
circumstances, subject to the effective Date of Termination described in
Section 6(e) hereof:
 
(a)           Death, Disability or Retirement.
 
(i)  
The Executive’s employment hereunder shall terminate upon his death.

 
(ii)  
If the Executive shall have qualified for long-term disability benefits under
any long-term disability insurance arrangement in which he is participating,
then the Company may at any time after the date of such qualification, give to
the Executive a Notice of Termination (as defined in Section 6(d) hereof) and
the Executive’s employment hereunder shall terminate on the Date of Termination
described in Section 6(e) hereof.

 
(iii)  
The Executive’s employment hereunder shall terminate upon his retirement.
Retirement shall be defined by the policy in place in the Executive’s country of
employment in the year of his retirement.



 
(b)
Termination by the Company.  The Company may terminate the Executive’s
employment hereunder (i) for Cause at any time or (ii) without Cause by
providing twelve months’ prior written notice to the Executive. For the purposes
of this Agreement, the Company shall have “Cause” to terminate the Executive’s
employment hereunder upon (A) the engaging by the Executive in serious

 
 
3

--------------------------------------------------------------------------------


 

    negligence or willful misconduct which is demonstrably injurious to  its
subsidiaries on a consolidated basis; provided that the Board of Directors of
PartnerRe Ltd. (the “Board”) has provided the Executive with written notice
identifying the act or acts said to constitute Cause and opportunity to cure the
deficiency within 30 days after receipt of such notice, or (B) willful and
intentional failure to comply in all material respects with the direction of the
CEO or the Board, after written notice and the opportunity to correct, or (C)
the willful and intentional material breach of this Agreement, or (D) the
conviction, a plea of guilty or a plea of no contest of the Executive for a
serious criminal act. For purposes of this paragraph, no act, or failure to act,
on the Executive’s part shall be considered “willful” unless done, or omitted to
be done, by him not in good faith and without reasonable belief that his action
or omission was in the best interest of the Company.

 
 
(c)
Termination by the Executive.  The Executive may terminate his employment
hereunder (i) with Good Reason at any time or (ii) without Good Reason by
providing twelve months’ prior written notice to the Company. For purposes of
this Agreement, “Good Reason” shall mean (A) a failure by the Company to comply
with any material provision of this Agreement, (B) the assignment to the
Executive by  the Company of duties inconsistent in a material adverse respect
with the Executive’s position, authority, duties or responsibilities with  the
Company, as applicable, as in effect immediately after the date of execution of
this Agreement including, but not limited to, any reduction whatsoever in such
position, authority, duties, responsibilities or status, or a change in the
Executive’s titles as then in effect, except in connection with the termination
of his employment on account of his death, disability, or for Cause, (C) without
the Executive’s prior written consent, any reduction in Base Salary or benefits,
except for a reduction in benefits that applies uniformly to all
similarly-situated executives, (D) any other material change in the conditions
of employment or (E) any purported termination of the Executive’s employment by
the Company which is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 6(d) hereof; provided that the Executive has
provided the Board with written notice identifying the act or acts said to
constitute Good Reason within 90 days of the occurrence of such act(s) and the
opportunity to cure the deficiency within 30 days after receipt of such notice.

 
 
(d)
Notice of Termination.  Any termination of the Executive’s employment by the
Company or by the Executive (other than for death) shall be communicated by
written Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and the Date of
Termination and shall set forth in reasonable detail the facts and
circumstances, if any, claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 
 
4

--------------------------------------------------------------------------------


 
 
(e)
Date of Termination.  “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated by his disability pursuant to Section
6(a)(ii) hereof, the date specified in the Notice of Termination, (iii) if the
Executive’s employment is terminated by the Company without Cause or by the
Executive without Good Reason, the date specified in the Notice of Termination,
which shall be not less than twelve months after such Notice is delivered, or
(iv) if the Executive’s employment is terminated by the Company for Cause or if
the Executive voluntarily terminates his employment with Good Reason, the date
specified in the Notice of Termination, which can be immediate.

 
 
(f)
Payment in lieu of notice.  In lieu of providing Notice of Termination of
employment in accordance with Sections 6(d) and 6(e)(iii) hereof, the Company
may, at its discretion, pay to the Executive, on the first business day of the
seventh month after the Date of Termination, the sum of his Base Salary for the
notice period and an amount equal to the average of the Annual Incentive
received by the Executive for the three fiscal years prior to the Date of
Termination (the “Average Incentive Amount”), prorated based on the number of
days elapsed in the current fiscal year as of the Date of Termination.



 
(g)
Removal from Boards and Positions.  If the Executive’s employment is terminated
for any reason under this Agreement, he shall be deemed to resign (i) if a
member, from the Board or board of directors of any subsidiary or affiliate
of  (ii) from any position with the Company or any subsidiary or affiliate of
PartnerRe Ltd., including, but not limited to, as an officer of the Company or
any of its subsidiaries or affiliates.



 7.           COMPENSATION UPON RETIREMENT
 
In the event that the Executive’s employment terminates by reason of retirement,
the provisions of this Section 7 shall determine the Executive’s entitlement to
compensation and benefits in connection with and subsequent to such termination.
 
If the Executive’s employment terminates as a result of his retirement on or
after attaining retirement age, as defined by the policy in place in the
Executive’s country of employment in the year of his retirement, the Company
shall pay to the Executive, within 30 days after the Date of Termination: (i)
all accrued Base Salary and benefits through the Date of Termination (the
“Accrued Benefits”), (ii) and the Average Incentive Amount, prorated based on
the number of days elapsed in the current fiscal year as of the Date of
Termination, and (iii) any other payments or benefits that may be approved by
the Board in its sole discretion; provided that, if at the time of such
termination, any payments required under this Section 7 are determined, in whole
or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and the Executive is a
 
 
5

--------------------------------------------------------------------------------


 
“specified employee” as defined in Section 409A, such payments shall be paid to
the Executive on the first business day of the seventh month after the Date of
Termination. All equity awards will be treated in accordance with the terms set
forth in the Plans and Equity Award Agreements.
 
 8.           COMPENSATION UPON TERMINATION
 
In the event that the Executive’s employment terminates for any reason other
than pursuant to section 7, the provisions of this Section 8 shall determine the
Executive’s entitlement to compensation and benefits in connection with and
subsequent to such termination.
 
 
(a)
If (i) the Company terminates the employment of the Executive for Cause or (ii)
the Executive terminates his employment without Good Reason, the Company shall
pay to the Executive, within 30 days after the Date of Termination, the Accrued
Benefits through the Date of Termination, and the Company shall have no further
obligations to the Executive after the Date of Termination.

 
 
(b)
If the Executive’s employment terminates due to his death or disability, the
Company shall pay to the Executive, or his legal representative or estate, as
the case may be, within 30 days after the Date of Termination all Accrued
Benefits.

 
 
(c)
If the Executive’s employment terminates for any reason other than the reasons
described in Section 7 or subsections (a) or (b) of this Section 8, the
Executive shall be entitled to the following payments and benefits: (i) the
Accrued Benefits, paid within 30 days after the Date of Termination, (ii) the
Average Incentive Amount, prorated based on the number of days elapsed in the
current fiscal year as of the Date of Termination, paid on the first business
day of the seventh month after the Date of Termination, (iii) an amount equal to
12 months’ Base Salary at the rate in effect on the Date of Termination, paid in
part as a lump sum equal to 6 months’ Base Salary on the first business day of
the seventh month after the Date of Termination and the remainder in equal
installments in accordance with the Company’s normal payroll practices,
commencing with the first payroll after the sixth month following the Date of
Termination, (iv) an amount equal to the Average Incentive Amount, paid in part
as a lump sum equal to 6/12ths of such Average Incentive Amount on the first
business day of the seventh month after the Date of Termination and the
remainder in 6 monthly installments, commencing after the sixth month following
the Date of Termination, and (v) the Executive and his dependents, as
applicable, shall continue to be eligible to participate in the Company’s health
plans on the same basis as an active employee of the Company for the duration of
the Severance Period or, if shorter, until the Executive becomes entitled to
participate in or receive coverage under health plans of a subsequent employer.

 
 
6

--------------------------------------------------------------------------------


 
 
(e)
Notwithstanding the foregoing, if the Executive’s employment terminates for any
reason other than those reasons described in Section 7 or subsections (a) or (b)
of this Section 8 in connection with a Change in Control as defined in Section
22 hereof, the provisions of Section 22 shall govern.

 
 
(f)
In the event of the Executive’s termination of employment other than by the
Company for Cause or due to the Executive’s death, the Executive agrees to
execute a general release in a form acceptable to the Company.  The payments and
provision of benefits to the Executive required by Section 7 or subsections (b)
and (c) of this Section 8 (other than the Accrued Benefits) shall be conditioned
on the Executive’s delivery (and non-revocation prior to the expiration of the
revocation period contained in the release) of such release.



9.             INDEMNIFICATION
 
The Company shall indemnify the Executive (and his legal representatives or
other successors and heirs) to the fullest extent permitted (including payment
of expenses in advance of final disposition of the proceeding) by the laws of
Connecticut, as in effect at the time of the subject act or omission; and the
Executive shall be entitled to the protection of any insurance policies the
Company may elect to maintain generally for the benefit of its directors and
officers, against all costs, charges and expenses whatsoever incurred or
sustained by him or his legal representatives in connection with any action,
suit or proceeding to which he (or his legal representatives or other successors
and heirs) may be made a party by reason of his being or having been a director,
officer or Executive of the Company or any of its subsidiaries. If any action,
suit or proceeding is brought or threatened against the Executive in respect of
which indemnity may be sought against the Company pursuant to the foregoing, the
Executive shall notify the Company promptly in writing of the institution of
such action, suit or proceeding and the Company shall assume the defense thereof
and the employment of counsel and payment of all fees and expenses, provided,
however, that if a conflict of interest exists between the Company and the
Executive such that it is not legally practicable for the Company to assume the
Executive’s defense, the Executive shall be entitled to retain separate counsel
reasonably acceptable to the Company at the Company’s expense.
 
 10.          TAXES
 
The Company shall deduct all taxes required by law from all amounts payable
under this Agreement.
 
11.           CONFIDENTIALITY
 
Unless otherwise required by law or judicial process, the Executive shall retain
in confidence after termination of the Executive’s employment with the Company
pursuant to this Agreement all confidential information known to the Executive
concerning the Company and its business.  This clause shall remain in effect in
perpetuity or until such
 
 
7

--------------------------------------------------------------------------------


 
 
confidential information is publicly disclosed by the Company or otherwise
becomes publicly disclosed other than through the Executive’s actions. Violation
by the Executive of this Section 11 will give the Company the right to
immediately terminate all future severance payments including any post
termination exercise periods.
 
 12.           COVENANTS NOT TO COMPETE OR INTERFERE
 
In consideration of the benefits and entitlements provided by this Agreement,
the Executive agrees that, during his employment hereunder and for the duration
of the Severance Period he will not, other than on behalf of the Company,
directly or indirectly, as a sole proprietor, agent, broker or intermediary,
member of a partnership, or stockholder, investor, officer or director of a
corporation, or as an employee, agent, associate or consultant of any person,
firm or corporation:
 
 
(a)
Solicit or accept business (i) from any clients of the Company or its
affiliates, (ii) from any prospective clients whose business the Company or any
of its affiliates is in the process of soliciting at the time of the Executive's
termination, or (iii) from any former clients which had been doing business with
the Company or its affiliates within one year prior to the Executive’s
termination;

 
 
(b)
Solicit any employee of the Company or its affiliates to terminate such
employee's employment with the Company; or

 
 
(c)
Nothing contained in this Section 12 shall prohibit the Executive from making
investments in or from serving as an officer or employee of a firm or
corporation which is not directly or indirectly engaged in the same type of
business as the Company.

 
The parties acknowledge and agree that the Executive’s breach or threatened
breach of any of the restrictions set forth in Sections 11 and 12 will result in
irreparable and continuing damage to the Company for which there may be no
adequate remedy at law and that the Company shall be entitled to equitable
relief, including specific performance and injunctive relief as remedies for any
breach or threatened or attempted breach. The Executive hereby consents to the
grant of an injunction (temporary or otherwise) against the Executive or the
entry of any other court order against the Executive prohibiting and enjoining
him from violating, or directing him to comply with any provision of Sections 11
and 12. The Executive also agrees that such remedies shall be in addition to any
and all remedies, including damages, available to the Company against him for
such breaches or threatened or attempted breaches. The Executive acknowledges
that he has received good and valuable consideration for the obligations
contained in Sections 11 and 12. Violation by the Executive of any of the
restrictions contained in Sections 11 and 12 will give the Company the right to
immediately terminate all future severance payments including any post
termination exercise periods.
 
 
8

--------------------------------------------------------------------------------


 
13.           PROPERTY.
 
The Executive acknowledges that all originals and copies of materials, records
and documents generated by him or coming into his possession during the term of
his employment hereunder are the sole property of the Company (“Company
Property”). During the term of his employment, and at all times thereafter, the
Executive shall not remove, or cause to be removed, from the premises of  the
Company, copies of any record, file, memorandum, document, computer related
information or equipment, or any other item relating to the business of  the
Company, except in furtherance of his duties under the Agreement. When the
Executive’s employment terminates, or upon request of the Company at any time,
the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.


14.           SUCCESSORS; BINDING AGREEMENT
 
 
(a)
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives or
heirs.

 
 
(b)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

 
 
(c)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company (a “Successor Company”) to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place;
provided, however, that no such succession shall relieve the Company of its
obligations hereunder unless the assumption of this Agreement by a Successor
Company is approved in writing by the Executive.

 
 15.           NOTICE
 
For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or (unless otherwise
specified) when mailed by registered mail, return receipt requested, postage
prepaid, addressed as follows:
 
If to the Executive:
At the address maintained in the Company’s employment records.


 
If to the Company:
PartnerRe Ltd.:
 
9

--------------------------------------------------------------------------------


 
Attn:  Chief Executive Officer
Wellesley House
90 Pitts Bay Road
Pembroke  HM 08
Bermuda
 
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
16.           GOVERNING LAW AND JURISDICTION
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of Connecticut, without regard to the principles of conflict of
laws.


17.           SURVIVORSHIP
 
The respective rights and obligations of the parties hereunder, including,
without limitation, the rights and obligations set forth in Sections 5 through
15, 16 and 18 of this Agreement, shall survive any termination of this Agreement
to the extent necessary to the intended preservation of such rights and
obligations.
 
18.           ARBITRATION
 
The Company and the Executive agree to arbitrate any controversy or claim
arising out of this Agreement or otherwise relating to the Executive’s
employment by the Company or the termination of such employment to the extent
required (including, but not limited to, any claims of breach of contract,
wrongful termination or age, sex, race or other discrimination); provided that
the Company shall have the right to, and be permitted to, seek and obtain
injunctive relief from a court of competent jurisdiction pursuant to Section 12.
Any such arbitration shall be fully and finally resolved in binding arbitration
in a proceeding in the State of Connecticut, in accordance with the Employment
Rules and Mediation Procedures of the American Arbitration Association before a
single arbitrator.  The arbitrator shall not have the authority to modify or
change any of the terms of this Agreement, except as provided in Section 12
hereof. The arbitrator’s award shall be final and binding upon the parties, and
judgment upon the award may be entered in any court of competent jurisdiction in
any state of the United States or country or application may be made to such
court for a judicial acceptance of the award and an enforcement as the law of
such jurisdiction may require or allow. Each party shall bear his or its own
costs incurred by any such arbitration. The arbitrator may require the losing
party thereto, as determined by the arbitrator, to bear the costs and fees
incurred in ay such arbitration, including legal fees and expenses. Except as
necessary in court proceedings to enforce this arbitration provision or an award
rendered hereunder, or to obtain interim relief, neither a party nor an
arbitrator may disclose the existence, content
 
 
10

--------------------------------------------------------------------------------


 
 
or results of any arbitration hereunder without the prior written consent of the
Company and the Executive.


19.            MISCELLANEOUS
 
The parties hereto agree that this Agreement contains the entire understanding
and agreement between them, and supersedes all prior understandings and
agreements between the parties, including, without limitation, the Employment
Agreement by and between the Executive effective July 01, 2002, respecting the
provision of services by the Executive to the Company other than the provisions
of any Plan or Benefit Plan or award or other instrument entered into
thereunder. The parties further agree that the provisions of this Agreement may
not be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing signed by the parties hereto. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The form and timing
of all payments under this Agreement shall be made in a manner which complies
with all applicable laws, rules and regulations. Except as set forth in the
Plans, Equity Award Agreements or Benefit Plans, no agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.
 
20.           SEVERABILITY AND JUDICIAL MODIFICATION
 
If any provision of this Agreement is held by a court or arbitration panel of
competent jurisdiction to be enforceable only if modified, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties hereto with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court or arbitration panel is
expressly authorized to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement, or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. The parties expressly agree that this Agreement as so modified by the
court or arbitration panel shall be binding upon and enforceable against each of
them. In any event, should one or more of the provisions of this Agreement be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and
if such provision or provisions are not modified as provided above, this
Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had never been set forth herein.
 
11

--------------------------------------------------------------------------------


 
 
21.           COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
 
22.           CHANGE OF CONTROL
 
The terms of the Change in Control Policy (the “CIC Policy”) as approved by the
Compensation Committee in November 2004, and any amendment thereto, shall apply
to the Executive. The CIC Policy shall be incorporated in this Agreement and
shall be binding on the Executive as if such CIC Policy were contained herein
verbatim.
 


 


 
Signature page follows.
 
12

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Company has caused its name to be ascribed to this
Agreement by its duly authorized representative, and the Executive has executed
this Agreement effective as of the date set forth in Section 2 hereof.

 
 
/s/ Patrick Thiele
Name: Patrick Thiele
Title: President and CEO, PartnerRe Ltd.
Date: January 6, 2009
 
/s/ Scott D. Moore
Name: Scott D. Moore
Title: Deputy Chairman, Partner Reinsurance Company of the U.S.
Date: January 6, 2009
   
/s/ Theodore C. Walker
Name: Theodore C. Walker
Date: January 6, 2009







13

--------------------------------------------------------------------------------








Schedule


Tad Walker, Executive Vice President and Chief Executive Officer of PartnerRe
U.S.


1. Annual Base Salary:
 
US$525,000 (next review, April 2010)
     
2. 2009 Annual Incentive:
 
Target 100% of Annual Base Salary.
     
3. Promotion Equity Award
 
10,000 SSARs
     
4. US Benefit Plans:
Full details of the PartnerRe US Benefit Plans are contained in the official
Plan documents, which are available at the office of the Plan Administrator.
PartnerRe US reserves the right to modify, discontinue or terminate any benefit
or benefit plan and to implement any changes at any time, and for any reason, at
its sole discretion
 
You will be eligible for all the US Benefit Plans as set-up and administered for
all US Company employees, as may be changed from time to time.  These currently
include:
 
Health Coverage – Major Medical, Dental and Hospitalization
 
Group Term Life Insurance
 
Short and Long Term Disability
 
Accidental Death and Dismemberment
 
401k Plan and Restoration and Salary Deferral Plan
 
Employee Share Purchase Plan
 
5 weeks vacation per calendar year
 
Personal Days: 3 per calendar year
 
Paid Holidays: 12 per calendar year
 
Free Parking
     
5. Continuous Service:
 
Your original employment start date with PartnerRe Ltd. of July 01, 2002 will be
maintained for the calculation of service related benefits.


 
 
 
14

--------------------------------------------------------------------------------